Citation Nr: 1638628	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-23 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to March 1979.

This appeal is before the Board of Veterans' Appeals (Board) from a February 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which continued to deny service connection for a back disability as the evidence submitted was not new and material.

The Veteran testified before the undersigned Veterans Law Judge at an April 2016 videoconference hearing, and a transcript of this hearing is of record.  The record was left open for 60 days for additional evidence, but the Veteran did not submit any additional evidence.


FINDINGS OF FACT

1.  The January 1982 Board decision denying entitlement to service connection for a low back disorder is final; the Veteran did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

2.  The additional evidence received since the January 1982 Board decision denying service connection for a low back disorder is cumulative and redundant of evidence then of record, does not relate to an unestablished fact necessary to substantiate a claim of entitlement to service connection for a low back disorder, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1982 Board decision denying service connection for a low back disorder is final.  38 U.S.C.A. §§ 7104, 7266 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2015).

2.  The criteria for reopening service connection for a low back disorder are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duty to notify was satisfied by a letter in January 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  See Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Upon receipt of an application to reopen a disallowed claim, the Secretary, by regulation, must provide some limited assistance.  See Paralyzed Veterans of America, et al. v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 2003) (VA will perform document gathering assistance even before claim is reopened); see 38 C.F.R. § 3.159(c)(1)-(3).  Here, the RO has obtained pertinent medical records, including service treatment records, VA treatment records, and an October 1980 VA examination report.

II. New and Material Evidence

The Veteran is seeking to reopen his claim of entitlement to service connection for a low back disorder.

The term "service connection" applies to a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Entitlement to service connection requires that three elements be substantiated:  (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the January 1982 decision, the Board denied service connection for a low back disorder because the evidence showed in-service complaints of low back pain, which the Veteran attributed to an injury during basic training, but no current disability.  The Veteran did not appeal the case to the Court.  Consequently, the decision of the Board became final.  See 38 U.S.C.A. §§ 7104, 7266; 38 C.F.R. §§ 20.1100, 20.1104.

In April 2013, the Veteran requested service connection for a low back disability, which had previously been denied.  It is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Regarding applications for reopening, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order to reopen a claim, it is not necessary that new and material evidence be received regarding each previously unproven element of a claim.  Indeed, newly submitted evidence need not be overwhelming as a "low threshold" standard is applied.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  For instance, in a fact pattern where a prior denial was based on lack of current disability and nexus, the Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.

At the time of the January 1982 decision, the record included the Veteran's service treatment records and an October 1980 VA examination report, which reflects no residuals of any disease or injury to the back and lumbosacral spine.

In the instant case, the unestablished facts necessary to substantiate a claim of entitlement to service connection for a low back disorder are a current disability, as well as a nexus between that current disability and active duty service.  Thus, for evidence to be material, it must relate to at least one of these facts.  This was clearly explained to the Veteran at his April 2016 Board hearing, at which time the record was left open for 60 days for him to provide such evidence.

The pertinent evidence received and/or reviewed since the January 1982 rating decision consists of the Veteran's statements, as well as VA treatment records and a November 2003 VA examination report for other unrelated issues.  In April 2013, the Veteran stated that he had not been receiving treatment for his low back disorder, which occurred when he was injured during basic training while lifting a telephone port.  VA treatment records and a November 2003 VA examination report for headaches all merely reflect continued complaints of chronic low back pain for the past 20 years and that the Veteran did not take over-the-counter medication for back pain.  Although the Board acknowledges the Veteran's statements of continued low back pain, generally pain is not a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, despite the additional 60 days provided from the date of the April 2016 Board hearing, the evidence still does not demonstrate that the Veteran has a diagnosis of a current chronic disability.  Therefore, none of the new evidence submitted addresses the element of current disability, nor is there any competent medical evidence suggesting or indicating nexus in any material way.  Rather the evidence is redundant or cumulative of the initial claim finally adjudicated in January 1982.

Therefore, the Board finds that new and material evidence has not been submitted to reopen the Veteran's claim for service connection for a low back disorder.  Accordingly, the appeal must be denied.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The appeal is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


